UNITED STATES COURT OF APPEALS
Filed 8/1/96
                                TENTH CIRCUIT

                              _____________________

 NICHOLAS V. BANNER

      Petitioner-Appellant,

 v.                                                    No. 96-4020
                                                   (D.C. No. 95-CV-676)
 STATE OF UTAH; BOARD OF                                 (D. Utah)
 PARDONS AND PAROLE,

      Respondents-Appellees.
                         _____________________

                          ORDER AND JUDGMENT *
                           _____________________

Before BRORBY, EBEL and HENRY, Circuit Judges.
                      _____________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Nicholas V. Banner initiated this action in the district court under 28

U.S.C. § 2254, claiming the Board of Pardons and Parole for the State of Utah

(the "Board") placed an unconstitutional condition on his parole. On the

recommendation of a magistrate judge, the district court denied Mr. Banner's

petition. We exercise jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253 and

affirm.



      Taking issue with the Board's requirement that he participate in an in-

patient sex offender program when his sentence itself did not require such

participation, Mr. Banner argues that "[a]ny prescribed condition of parole which

to satisfy requires that the offender remain in confinement, as a prisoner, violates

his due process liberty interest in a release from imprisonment, as a parolee." We

decline to address the merits of Mr. Banner's claim because his status as a parolee

has been lawfully revoked, which renders moot any complaint he might have had

with the conditions placed on his parole.



      After Mr. Banner served a term of imprisonment in the Utah State Prison

on his conviction for sexual abuse of a child, the Board entered an order granting

him parole. In anticipation of his parole, Mr. Banner signed a parole agreement.

In this agreement, Mr. Banner agreed to abide by numerous parole conditions,


                                            -2-
violations of which empowered the Board to revoke his parole. Included among

the conditions was an agreement that he not leave the State of Utah without prior

written authorization from a parole agent. The agreement also included the

condition Mr. Banner challenges as unconstitutional. Before completing the sex

offender treatment program, Mr. Banner "walked away" from the facility where he

was receiving sex offender therapy and moved to the State of Georgia. Without

regard to the requirement that he participate in the challenged program, his move

to Georgia violated the parole condition that he not leave the Utah without written

consent from his parole agent. Mr. Banner was arrested nearly a year later and

charged with four parole violations. Mr. Banner pleaded guilty to all four counts,

including leaving the state without prior authorization. The Board revoked Mr.

Banner's parole.



      Mr. Banner does not argue, nor can we conclude, that the requirement he

not leave Utah without prior authorization violated any federally protected rights.

Since the Board lawfully revoked Mr. Banner's parole for violation of this

condition, we conclude that any complaints he had with the conditions placed on




                                         -3-
his parole have been rendered moot for the purposes of 28 U.S.C. § 2254.

                                     Entered for the Court


                                     WADE BRORBY
                                     United States Circuit Judge




                                       -4-